Case 3:19-cv-00529-MMD-CLB Document 69 Filed 11/23/20 Page 1 of 1


  MICHAEL LEHNERS, ESQ.
  429 Marsh Ave.
  Reno, Nevada 89509
  Nevada Bar Number 003331
  (775) 786-1695

  Attorney for Defendant
  Adam L. Poison


                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEVADA

                                                 oOo

 CHAMPERY RENTAL REO, LLC, a                     Civil No. 3: 19-cv-00529-MMD-CBC
 California Limited Liability Company,
         Plaintiff,

         vs.
                                                 ORDER OF DISMISSAL WITH PREJUDICE
  ADAM L. POLSON; et. al.
      Defendant.

  AND ALL RELATED ACTIONS
                                     I

         THIS MATTER came before the Court on the stipulation between Defendant, Adam

  Polson; Plaintiff Champery Rental REO, LLC; Third Party Defendant, Renovista Ridge Master

 Property Owners Association and Defendant United States (Internal Revenue Service). The

 Court reviewed the stipulation before it. Good cause appearing therefore, the Court finds and

 Orders as follows

         IT IS HEREBY ORDERED that the terms of the stipulation between the parties are

 incorporated into this Order.

         IT IS FURTHER ORDERED that this case is dismissed with prejudice as to all parties.

 Each party shall bear its own fees and costs.



  IT IS ORDERED THIS 23rd          day of November                , 2020




                        Miranda M. Du,
                        Chief U.S. District Judge
                                            ###
